                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION
                         Master Case No. 5:15-CV-00013-BR

IN RE: NC SWINE FARM NUISANCE )
LITIGATION                          )
____________________________________)

THIS DOCUMENT RELATES TO:
Collier v. Murphy-Brown, LLC, No. 2:14-CV-00056-BR
McKiver v. Murphy-Brown, LLC, No. 7:14-CV-00180-BR
Anderson v. Murphy-Brown, LLC, No. 7:14-CV-00183-BR
Blanks v. Murphy-Brown, LLC, No. 7:14-CV-00219-BR
Faison v. Murphy-Brown, LLC, No. 7:14-CV-00229-BR
Blow v. Murphy-Brown, LLC, No. 7:14-CV-00232-BR
Humphrey v. Murphy-Brown, LLC, No. 7:14-CV-00234-BR
Artis v. Murphy-Brown, LLC, No. 7:14-CV-00237-BR

                                            ORDER

       On the parties’ request during the status conference on 9 April 2019, any pending

deadlines and trial are STAYED until 24 May 2019. Thereafter, the following schedule is

imposed:

1. On or before 24 June 2019, defendant shall file a motion or pleading in response to the fourth

   amended complaint in Collier v. Murphy-Brown, LLC, No. 2:14-CV-56-BR, Faison v.

   Murphy-Brown, LLC, No 7:14-CV-229-BR, and Humphrey v. Murphy-Brown, LLC, No.

   7:14-CV-234-BR.

2. The final telephonic pretrial conference in Anderson v. Murphy-Brown, LLC, No. 7:14-CV-

   183-BR (“Anderson”), is SET for 23 July 2019 at 1:30 p.m. before U.S. Magistrate Judge

   Robert B. Jones, Jr.

3. The sixth trial plaintiffs’ trial in Anderson is SET for 5 August 2019 before Senior U.S.

   District Judge David A. Faber in Raleigh, North Carolina.
              The court anticipates that the seventh trial plaintiffs’ trial in McKiver v. Murphy-Brown,

LLC, No. 7:14-CV-180-BR, will be set for 7 October 2019. The remaining pretrial and trial

deadlines will be reset by future order. The court intends for discovery to proceed in Blanks v.

Murphy-Brown, LLC, No. 7:14-CV-219-BR (“Blanks”), and Blow v Murphy-Brown, LLC, No.

7:14-CV-232-BR (“Blow”), from 28 May 2019 into July 2019 and between the trials in

Anderson and McKiver. To assist the court in scheduling the discovery deadlines and the filing

of notices of selection of the trial groups in Blanks and Blow, the parties are DIRECTED to file

on or before 17 April 2019 a proposed schedule for the selection of plaintiffs for trial and the

completion of all discovery in those cases.

              This 10 April 2019.




                                                 

 

                                                        __________________________________ 
                                                                    W. Earl Britt
                                                                    Senior U.S. District Judge




                                                                 2 
 
